      Case 4:18-cv-07229-YGR Document 108-1 Filed 09/24/20 Page 1 of 3



 1    EDWARD G. POPLAWSKI (SBN 113590)        RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                     rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)              CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                           cmays@wsgr.com
 3
      WILSON SONSINI GOODRICH &               WILSON SONSINI GOODRICH &
 4    ROSATI                                  ROSATI
      Professional Corporation                Professional Corporation
 5    633 West Fifth Street, Suite 1550       650 Page Mill Road
      Los Angeles, CA 90071                   Palo Alto, CA 94304-1050
 6    Telephone: (323) 210-2900               Telephone: (650) 493-9300
      Facsimile: (866) 974-7329               Facsimile: (650) 493-6811
 7

 8    Attorneys for Defendant
      QUALYS INC.
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12                                   OAKLAND DIVISION

13
     FINJAN, INC.,                             )    CASE NO.: 4:18-cv-07229-YGR
14                                             )
                    Plaintiff,                 )   DECLARATION OF CHRISTOPHER
15                                             )   MAYS IN SUPPORT OF
            v.                                 )   ADMINISTRATIVE MOTION TO
16                                                 FILE DOCUMENTS UNDER SEAL
                                               )
17   QUALYS INC.,                              )
                                               )
18                  Defendant.                 )
                                               )
19                                             )
20

21

22

23

24

25

26

27

28

     CASE NO. 4:18-cv-07229-YGR                            DECLARATION OF CHRISTOPHER MAYS
      Case 4:18-cv-07229-YGR Document 108-1 Filed 09/24/20 Page 2 of 3



 1   I, Christopher Mays, declare as follows:

 2          1.      I am an attorney with the law firm of Wilson, Sonsini, Goodrich, & Rosati

 3   (“WSGR”), counsel of record for Defendant Qualys Inc. (“Qualys”). I have personal knowledge of

 4   the facts set forth in this declaration and can testify competently to those facts. I make this

 5   declaration in support of Qualys’s Renewed Administrative Motion to File Documents Under Seal

 6   pursuant to Civil Local Rules 79-5(d) and 79-5(e).

 7          2.      I have reviewed the below documents and confirmed that they contain sealable

 8   information belonging to Qualys. Certain portions of the documents contain confidential business

 9   information that discuss business strategy and the technical details of Qualys’s technology, and are

10   thus sealable because they contain Qualys’s trade secret information.

11          3.      Exhibit 5 to the Joint Discovery Letter is a Qualys internal document containing

12   confidential business information such as business strategy and technical details of Qualys’s

13   technology. It also includes confidential analyses of markets in which Qualys competes. As such,

14   the document contains sensitive competitive information and was internally marked as

15   CONFIDENTIAL by Qualys at creation. It is therefore sealable as containing Qualys’s trade secret

16   information as follows: redacted portions on pages 1-6, 8-20, 24-27, 29-31, 33-36, 38-44, 47-95,

17   97-111.

18          4.      Exhibit 8 to the Joint Discovery Letter is a Qualys internal document containing

19   confidential business and technical information regarding Qualys products. The document was

20   internally marked QUALYS CONFIDENTIAL – NOT FOR REDISTRIBUTION BEYOND

21   INTENDED RECIPIENT. It contains Qualys trade secret information about its technical partners

22   and customer information.      Also, the document is a confidential response to a prospective

23   customer’s request for proposal. As such, it contains Qualys confidential trade secret information,

24   such as internal sales strategy for its products. Moreover, as this is a response to a third party’s

25   request for proposal, the document may also implicate that third party’s confidential trade secret

26   information as well. This document is kept under strict confidentiality and is sealable as containing

27   Qualys’s trade secret information as follows: redacted portions on pages 1-22.

28

     CASE NO. 3:18-cv-07229-YGR                       1                 DECLARATION OF CHRISTOPHER MAYS
      Case 4:18-cv-07229-YGR Document 108-1 Filed 09/24/20 Page 3 of 3



 1          5.      The requested relief is necessarily and narrowly tailored to protect the confidentiality

 2   of the information contained in the Joint Discovery Letter and exhibits.

 3

 4          I declare under the penalty of perjury under the laws of the United States of America that

 5   each of the above statements is true and correct. Executed on September 24, 2020, in Morgan Hill,

 6   CA.

 7

 8
                                                                   /s/ Christopher D. Mays
 9                                                                 Christopher D. Mays

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 3:18-cv-07229-YGR                       2                 DECLARATION OF CHRISTOPHER MAYS
